SUPPLEMENTAL NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2021 was filed after the mailing date of the Notice of Allowance mailed on 16 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
This Supplemental Notice of Allowance is in response to the IDS filed 28 June 2021. The sections below have been duplicated from the prior Notice of Allowance mailed on 16 April 2021 for clarity of the record, however, have been unchanged. 

Response to Amendment
This Office Action is responsive to the amendment filed on 07 January 2021. As directed by the amendment: Claim 1 has been amended, Claims 11-16 and 21 have been cancelled, and no claims have been added.  
Claims 17-20, 24-25, and 28-57 were previously withdrawn due to a Restriction Requirement, and have been cancelled in the Examiner’s Amendment made below. 
Thus, Claims 1-10, 22, 23, 26, and 27 are presently pending in this application.
	



EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Mary Fox on 09 April 2021.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
Claims 17-20, 24-25, and 28-57 have been CANCELLED.

Reasons for Allowance
Claims 1-10, 22, 23, 26, and 27 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
As stated in the previous Non-Final Rejection Office Action mailed 07 October 2020, the Applicant’s previous amendments to Claim 1 and persuasive arguments previously overcame the cited McKinley et al., Adams et al., and Andre et al. references and 35 USC 103 rejections. Furthermore, the Applicant’s amendments to Claim 1 filed 07 January 2021 overcomes the previous 35 USC 112(b)/pre-AIA  second paragraph rejections by clarifying the claim language. The Applicant argued (Pages 12-13 of Response) that the language of Claim 1 “based at least in part on a baseline activity level of the patient” is clear due to the fact that one having ordinary skill in the art would 
Therefore, Claim 1 is allowed. Claims 2-10, 22, 23, 26, and 27 depend from and thus further limit Claim 1, and therefore are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792